           Case 1:16-cr-00680-GHW Document 57 Filed 08/28/20 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 8/28/20
 ------------------------------------------------------------- X
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :
                                                               :
                                                               :
                              -v -                             :              1:16-cr-680-GHW
                                                               :
CORNELIO CAZAREZ MADRID, and                                   :                 ORDER
SINOHE ANTONIO ARAUJO MEZA                                     :
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         By order dated February 18, 2020, the Court ordered that the defendants’ sentencing

submissions be filed no later than August 19, 2020, and that the Government’s sentencing

submissions be filed no later than August 26, 2020. Dkt. No. 56. The Court directs that the parties

submit a joint status letter to the Court regarding the status of the parties’ sentencing submissions

and the scheduled sentencing proceedings no later than September 2, 2020.

         SO ORDERED.

Dated: August 28, 2020
New York, New York                                                 __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
